

Exhibit 10.3
 


 
COMFORCE CORPORATION
 
RESTATED DEFERRED COMPENSATION PLAN
 
AS CONTINUED IN EFFECT PURSUANT TO THE RESOLUTIONS ADOPTED BY THE COMPANY’S
STOCK OPTION AND COMPENSATION COMMITTEE AND BOARD OF DIRECTORS EFFECTIVE OCTOBER
30, 2006
 
1.
Purpose

 

 
The purpose of the COMFORCE Corporation Deferred Compensation Plan (the “Plan”)
is to provide deferred compensation to certain officers and key management
employees (“Employees”) who render services to COMFORCE Corporation, a Delaware
corporation(“COMFORCE”), and/or any of its subsidiaries that are 80% or more
owned by it (collectively, together with COMFORCE, the “Company”).

 
2.
Administration

 

 
The Plan shall be administered by the Compensation Committee (the “Committee”)
of the Board of Directors of the Company. Subject to the provisions of the Plan,
the Committee shall have exclusive power to select the Employees to participate
in the Plan and the time or times when such participation will commence. The
authority granted to the Committee by the preceding sentence will be exercised
based upon recommendations received from the management of the Company.

 

 
The Committee shall have authority to interpret the Plan, to adopt and revise
rules and regulations relating to the Plan, to determine the conditions subject
to which any awards may be made or payable, and to make any other determinations
which it believes necessary or advisable for the administration of the Plan.
Determinations by the Committee shall be made by majority vote and shall be
final and binding on all parties with respect to all matters relating to the
Plan.

 
3.
Definitions

 

 
As used in this Plan, the following terms shall have the following meanings:

 

 
(a)
“Quarterly Period” shall mean each consecutive period of three (3) months
commencing on the first day of the calendar quarter next succeeding the date of
the commencement of participation by an Employee.

 

 
(b)
“Deferred Credit” shall mean the amount set forth in the Grant Letter.

 

 
(c)
“Total Deferred Credit’ shall mean the sum of the Deferred Credits earned by the
Employee during the period commencing with the Commencement Date and terminating
with the Termination Date.

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
(d)
“Interest Credit” shall mean the sum equivalent to interest compounded quarterly
at the Mid-Term Monthly Applicable Federal Rate (“AFR”) as promulgated from time
to time by the Internal Revenue Service.

 

 
(e)
“Total Interest Credit” shall mean the sum or the Interest Credits on all
Deferred Credits earned by the Employee during the period commencing with the
Commencement Date and terminating with the Termination Date.

 

 
(f)
“Aggregate Sum” shall mean the sum of the Total Deferred Credit and the Total
Interest Credit.

 

 
(g)
“Grant Letter” shall be as set forth in Exhibit A attached to this Plan (which
may be modified at any time and from time to time by the Compensation Committee.

 

 
(h)
“Commencement Date” shall mean the date set forth in the Grant Letter.

 

 
(i)
“Termination Date” shall mean the earlier of (i) the Employment Termination
Date, or (ii) the date of the occurrence of any Change of Control.

 

 
(j)
“Change of Control” shall mean a change in ownership or effective control of
COMFORCE, or in the ownership of a substantial portion of the assets of
COMFORCE, as provided in regulations promulgated under Section 409A of the
Internal Revenue Code, as amended.

 

 
(k)
“Specified Employee” shall have the meaning ascribed to such term under Section
409A(a)(2)(B)(i) of the Internal Revenue Code.

 

 
(l)
“Employment Termination Date” means the date the Employee ceases to be an
Employee of the Company if such termination occurs prior to any Change of
Control.

 
4.
Earnings of Credits

 

 
The Employee shall earn one (1) Deferred Credit for each Quarterly Period
commencing with the Quarterly Period next following the Commencement Date and
terminating with the Termination Date.

 
5.
Payment of Deferred Compensation

 
(a) Upon the occurrence of the Employment Termination Date, a calculation shall
be made of the Aggregate Sum and the Aggregate Sum shall then be divided by the
number of Quarterly Periods in which the Aggregate Sum was earned (the “Accrual
Period”). The quotient shall be multiplied by two and the result shall
constitute an amount of each “Deferred Payment” to be made as provided in this
Section 5 and the period (the “Payment Period”) over which the Deferred Payments
shall be made shall be one-half of the duration of the Accrual Period.
 
 
 
2

--------------------------------------------------------------------------------

 
 

 
By way of example, assume the Aggregate Sum is $50,000 and the Accrual Period is
20 Quarterly Periods, then the Deferred Payment shall be $5,000 and the Payment
Period shall be 10 Quarterly Periods.

 

 
In the case of any Employee who is not a Specified Employee, the last day of the
Quarterly Period commencing next following the Employment Termination Date
occurs shall be deemed to be the “First Payment Date” In the case of any
Specified Employee, the last day of the Quarterly Period commencing six (6)
months following the Employment Termination Date occurs shall be deemed to be
the “First Payment Date” The date of the First Payment and the last day of each
Quarterly Period thereafter during the Payment Period shall each be a “Payment
Date.”

 

 
Subject to the provisions of Sections 5(b) and 5(c), on each Payment Date until
all Deferred Payments are made, the Company shall pay to the Employee:

 

   
(i) One Deferred Payment; and

 
(ii) an amount equal to interest compounded monthly at the Interest Credit on
the Aggregate Sum less the Aggregate Amount of all Deferred Payments theretofore
made, calculated from the First Payment Date and continuing until such Payment
Date.
 
(b) If a Change of Control shall occur prior to the Employment Termination Date,
the Company shall make a lump sum cash payment to the Employee on the date of
the Change of Control in an amount equal to the Aggregate Sum.
 
(c) If a Change of Control shall occur following the Employment Termination Date
but prior to the final Payment Date,
 

 
(i)
in the case of any Employee who is not a Specified Employee, the Company shall
make a lump sum cash payment to the Employee on the date of the Change of
Control in an amount equal to the balance of the Aggregate Sum that remains
unpaid immediately prior to such payment; and

 

 
(ii)
in the case of any Specified Employee, the Company shall make a lump sum cash
payment to the Employee on the later of (A) the date that is six (6) months
following the Employment Termination Date or (B) the date of the Change of
Control, in an amount equal to the balance of the Aggregate Sum that remains
unpaid immediately prior to such payment.

 
(d) If the Employee is not alive at any Payment Date, the amounts payable on
such Payment Date shall be paid instead to the spouse of the Employee or, if
none, to the Employee’s estate.
 
6.
Benefits Subject to Company Creditors

 

 
All amounts due Employees under the Plan constitute a liability to the Company.

 
 
 
3

--------------------------------------------------------------------------------

 
 

 
The Company may, although it is not required to, segregate any funds for the
purposes of this Plan but, in the event of such segregation, such amounts will
remain part of the Company’s general assets and will be subject to the claims of
the Company’s general creditors.

 
7.
Withholding

 

 
The Company has the right to deduct from all payments paid pursuant to the Plan
any taxes required by law to be withheld with respect to such payments.

 
8.
Vesting

 

 
Subject to the provisions of this agreement, the Employee shall be fully vested
in his Aggregate Sum except that he shall forfeit all such amounts in the event
that his termination of employment caused by or results from (i) the Employee
having been convicted of a felony, a crime of moral turpitude, or any crime
involving the Company (other than pursuant to actions taken at the direction of
or with approval of the Board of Directors; or (ii) a determination by the Board
of Directors that the Employee was engaged in fraud, misappropriation or
embezzlement.

 
9.
Miscellaneous Provisions

 

 
(a)
No Employee shall have any claim or right to become a participant under the
Plan.

 

 
(b)
Neither the Plan nor any action taken hereunder shall be construed as giving any
Employee any right to be retained in the employ of the Company.

 

 
(c)
Except when otherwise required by the context, any masculine terminology in this
document shall include the feminine and any singular terminology shall include
the plural.

 

 
(d)
The right of any Employee (or beneficiary of an Employee) to any benefit or to
any payment hereunder shall not be subject to alienation, assignment,
garnishment, attachment, execution or levy of any kind.

 

 
(e)
The provisions of this Plan shall be construed, administered, and enforced in
accordance with the laws of the State of New York, other than its laws
respecting choice of law, to the extent not pre-empted by federal law.

 

 
(f)
If an Employee (or beneficiary of an Employee) entitled to receive any benefits
hereunder is determined by the Committee to be legally incapable of giving valid
receipt and discharge for such benefits, the benefits may be paid to the duly
appointed personal representative of such person.

 
 
 
4

--------------------------------------------------------------------------------

 
 
10.
Claims Processes

 

 
In the event that an Employee (or the beneficiary of an Employee) does not
receive any Plan benefit that is claimed, such person shall be entitled to
consideration and review as provided herein. Such consideration and review shall
be conducted in a manner designed to comply with Section 503 of the Employee
Retirement Income Security Act of 1974.

 

 
Upon receipt of any written claim for benefits, the Committee shall be notified
and shall give due consideration to the claim presented. If the claim is denied
to any extent by the Committee, the Committee shall furnish the claimant with a
written notice setting forth (in a manner calculated to be understood by the
claimant):

 

 
(a)
the specific reason or reasons for denial of the claim;

 

 
(b)
a specific reference to the Plan provisions on which the denial is based;

 

 
(c)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

 
(d)
an explanation of the provisions of this section.

 

 
A claimant who has a claim denied may appeal to the Committee for
reconsideration of that claim. A request for reconsideration under this section
must be filed by written notice within sixty (60) days after receipt by the
claimant of the notice of denial.

 

 
Upon receipt of an appeal, the Committee shall promptly take action to give due
consideration to the appeal. Such consideration may include a hearing of the
parties involved, if the Committee feels such a hearing is necessary. In
preparing for this appeal, the claimant shall be given the right to review
pertinent documents and the right to submit in writing a statement of issues and
comments. After consideration of the merits of the appeal, the Committee shall
issue a written decision which shall be binding on all parties. The decision
shall be written in a manner calculated to be understood by the claimant, and
shall specifically state its reasons and pertinent Plan provisions on which it
relies. The Committee’s decision shall be issued within sixty (60) days after
the appeal is filed, except that if a hearing is held, the decision may be
issued within one hundred twenty (120) days after the appeal is filed.

 

 
The Committee may designate one or more of its members or any other person of
its choosing to make any determination otherwise required under this section.

 
11.
Amendment of the Plan

 

 
The Board of Directors of the Company may alter or amend the Plan from time to
time and at any time, or terminate the Plan at any time.

 

 
No amendment to the Plan or its termination may alter, impair, or reduce the
“Aggregate Sum” accrued for any Employee up to the time of such amendment or
termination, nor will any amendment or plan termination allow payments to be
made in a manner so as to be an impermissible acceleration under section 409A of
the Internal Revenue Code.

 

 
5

--------------------------------------------------------------------------------

 

Exhibit A
 
Dear _______________________:
 
You have been hereby chosen to participate in our Deferred Compensation Plan, a
copy of which is attached to this letter.
 
Please note that: Commencement Date shall be______________________________.
 
Deferred Credit shall be an amount equal to one and one half percent (1.5%) of
your total wages as defined in Section 3401(a) of the Internal Revenue Code
based upon each Quarterly Period as defined in the Plan commencing with the next
succeeding Quarterly Period. Total wages shall not include (i) reimbursements or
other expense allowances, (ii) fringe benefits, (iii) moving expenses, (iv)
deferred compensation paid or accrued and, (v) welfare benefits.
 
In addition you shall be awarded an initial Deferred Credit in an amount equal
to $____ of $____  or $____. 
 
If the above is acceptable to you, please sign one copy of this letter and
return it to us.
 


 

 
Very truly yours,
 
 
COMFORCE Corporation
 
     
By___________________________________
 

The above is acceptable to me:
 


 
_______________________________________
 
 
6